DETAILED ACTION
This Office Action is in response to the arguments, amendments, and affidavit filed on October 19, 2022. Claims 1-3, 5, and 7-20 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Response to Amendment
The amendments made to original claims 1, 5, 7, 9, 12, 15, 18, and 19-20 and the cancellation of claims 4 and 6 have been fully considered. 
In light of these amendments, the previous objections to claim 9 is withdrawn.
Response to Argument
Applicant's arguments, affidavit and amendments received October 19, 2022 have been fully considered. 
With regard to 35 U.S.C. § 103, Applicant argues that the cited prior art fails to disclose when the prediction angle is not equal to 0, the variable invAngle is calculated as: invAngle=Round(512*32/intraPredAngle). This language corresponds to the newly amended language of claims 1, 12, 15, and 18. 
Examiner respectfully disagrees. As detailed below, JVET-O2001 discloses calculating variable invAngle as invAngle=Round(512*32/intraPredAngle). One of ordinary skill in the art at the time of filing was well-aware that division by zero/a denominator of zero would result in instability/error/inconsistency/degradation (see, e.g., U.S. Patent Publication Nos. 2021/0281852 ¶353, 2017/0048526 ¶39, 2013/0129241 ¶98, 2005/0047506 ¶10, 2003/0138152 ¶144, - all of which take steps to modify a calculation when it would result in a denominator of zero). In other words, it was well known in the art that when an equation would result in a denominator of zero, that equation should be altered. Accordingly, as further detailed in the rejection below JVET-O2001 as viewed by of one of ordinary skill in the art, given that person’s level of skill in the art teaches calculating invAngle=Round(512*32/intraPredAngle) when intraPredAngle is not zero, as such a person would have readily understood that invAngle=Round(512*32/0) would result in an undefined erroneous value.
Through the filed Affidavit of inventor Kai Zhang, Applicant argues the long-felt need of improving coding efficiency and that degradation due to the failure to check for a denominator of zero escaped the attention of others including those in the encoding and decoding field for a long time as well as a lack of appreciation of the impact of mathematical uncertainties on video coding efficiency.
Examiner has considered the assertions contained in this affidavit, but maintains the rejection. The declaration under 37 C.F.R. 1.132 filed October 19, 2022 is insufficient to overcome the rejection of the newly amended claims below based upon Filippov in view of JVET-O2001 in view of the level of skill in the art. 
Establishing long-felt need requires objective evidence that an art-recognized problem existed for a long period of time without solution – including that the need must have been persistent and recognized by those of ordinary skill in the art and the invention must in fact satisfy the long-felt need. Applicant identifies the large-scale long-felt need of video coding efficiency and although Examiner does not dispute this need, certainly Applicant’s discovery did not extinguish/satisfy such a need. Certainly, patents are filed every day with further additions to improve coding efficiency. On a smaller scale, with respect to the formula invAngle=Round(512*32/intraPredAngle), Applicant appears to argue that its degradation of quality escaped professionals. Though this may be true, this evidence would directly contradict the idea that its correction was long-felt/persistent without solution – see MPEP 716.04 summarizing In re Gershon – “Since the alleged problem in this case was first recognized by appellants, and others apparently have not yet become aware of its existence, it goes without saying that there could not possibly be any evidence of a long felt need in the art for a solution of a problem of dubious existence or failure of others skill in the art who unsuccessfully attempted to solve a problem of which they were not aware”. Applicant does not appear to argue that its invention was an unexpected result, or assert commercial success, the skepticism of experts, or copying. Accordingly, though such evidence is appreciated, it does not rebut the obviousness described further below.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-12, 15, and 18 are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent Publication No. 2022/0078484 (“Filippov”), which corresponds to a provisional application dated July 4, 2019 in view of Bross, Benjamin et. al, “Versatile Video Coding (Draft 6)”, Joint Video Experts Team (JVET) of ITU-T SB 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 15th Meeting: Gothenburg, SE, 3-12 July 2019, Doc. No. JVET-O2001-vD (July 31, 2019) (“JVET-O2001”) and the level of skill in the art.
With respect to claim 12, Filippov discloses the invention substantially as claimed, including: 
An apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon (see Figs. 1A, 2,3, 4, items 20, 30, and 400, ¶¶176-177, describing encoders and decoders, i.e., apparatuses, for processing video data comprising a processor and a non-transitory memory with instructions thereon), wherein the instructions upon execution by the processor, cause the processor to:
determine, for a conversion between a first video block of a video that is a chroma block and a bitstream of the video, a cross-component linear model (CCLM) is applied on the first video block, wherein the cross-component linear model comprises predicting chroma samples based on reconstructed neighboring luma samples according to a linear model (see Abstract, Fig. 16, items 1603-1606, ¶¶2, 8, 10, 36-37, describing that for the encoding/decoding of video blocks, i.e., conversion between video blocks and a bitstream of the video, where such video block prediction includes prediction of chroma blocks, a CCLM is applied on the chroma block (first video block) to predict the chroma samples based on reconstructed luma samples according to a linear model, i.e., wherein the CCLM comprises predicting chroma samples based on reconstructed neighboring luma samples according to a linear model);
derive parameters of the cross-component linear model (see Abstract, Fig. 16, item 1605, ¶¶8, 10, 16-20, 39, 557-560, describing deriving the linear model parameters, e.g., a and b, of the CCLM), and
perform the conversion based on the derived parameters (see Abstract, Fig. 16, item 1607, ¶¶5, 8, describing performing intra prediction of the encoding/decoding process, i.e., the conversion, based on the linear model parameters);
wherein a Log2(X) operation is avoided for derivation of the parameters in case that X is equal to or less than zero (see ¶¶557-560, describing that the calculation of a and b includes log2(x) operations, e.g., x=Floor(Log2(diff)) and y=Floor(Log2(Abs(diffC)))+1, and that these calculations are only used where diff is not equal to 0, i.e., a Log2(X) operation (x=Floor(Log2(Diff))) is avoided for derivation of the parameters in case that X (Diff) is equal to zero)
Filippov does not explicitly disclose wherein the instructions upon execution by the processor further cause the processor to: determine a coding tool is applied to the second video block, wherein in the coding tool, predicted samples of the second video block are derived from reconstructed samples in a current picture at one or more angles, and wherein a variable invAngle is conditionally calculated based on whether a prediction angle of the one or more angles is zero, and the variable invAngle is used for determining the predicted samples of the second video block, wherein when the prediction angle is not equal to 0, the variable invAngle is calculated as: invAngle = Round(512*32/intraPredAngle) where intraPredAngle corresponds to the prediction angle, and Round is a rounding function.
However, in the same field of endeavor, JVET-O2001 discloses that it was known to determine if a coding tool is applied that predicts samples from reconstructed samples at one or more angles (using invAngle), where invAngle is conditionally calculated based on whether a prediction angle is zero, if it is not zero, calculating it as invAngle = Round(512*32/intraPredAngle) and where invAngle is used for determining the predicted samples of the second block: 
wherein the instructions upon execution by the processor further cause the processor to: 
determine a coding tool is applied to the second video block, wherein in the coding tool, predicted samples of the second video block are derived from reconstructed samples in a current picture at one or more angles (see Sections 8.4.2 (Table 8-1) and 8.4.5.2.12, describing encoding/decoding which determines an Intra Prediction Mode applied to a video block and that such mode may be Intra_Anglular2..Intra_Angular66, i.e., a coding tool which may be applied to a video block in which predicted samples of the video block are derived from reconstructed samples in the current picture at one or more angles (see Applicant’s own specification matching this description at p. 43)), and
…, and the variable invAngle is used for determining the predicted samples of the second video block (see Section 8.4.5.2.12, including equations 8-144, 8-146, 8-147, 8-155, and 8-156, describing that invAngle is used for determining the predicted sample values of the second video block),
wherein when the prediction angle is not equal to 0, the variable invAngle is calculated as:
invAngle = Round(512*32/intraPredAngle) 
where intraPred Angle corresponds to the prediction angle, and Round is a rounding function (see citations and elements with respect to claim elements above, describing that the variable invAngle is used for determining the predicted samples of the second video block and that invAngle = Round(512*32/intraPredAngle), wherein intraPredAngle corresponds to the prediction angle and Round is a rounding function).
JVET-O2001 does not explicitly state that its equation 8-144 is only used where intrapredangle is non-zero. However, upon inspection, one of ordinary skill in the art at the time of filing would have recognized that the equation includes a denominator of intrapredangle (see equation 8-144). Such a person was well-aware that in coding, a denominator of zero would result in an undefined number (see, e.g., U.S. Patent Publication Nos. 2021/0281852 ¶353, 2017/0048526 ¶39, 2013/0129241 ¶98, 2005/0047506 ¶10, 2003/0138152 ¶144, - all of which take steps to modify a calculation when it would result in a denominator of zero). It was also well-known in the art that, as such, to avoid undefined numbers, these types of equations with such a denominator should only apply when the denominator would be non-zero, using an alternate calculation when such a denominator would be zero (see id.). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified equation 8-144 of JVET-O2001 to only calculate invAngle using such equation on the condition that intraPredAngle was non-zero. Accordingly, in view of the level of skill in the art JVET-O2001 discloses “wherein a variable invAngle is conditionally calculated based on whether a prediction angle of the one or more angles is zero.”
At the time of filing, one of ordinary skill would have been familiar with the JVET standard and the modes available for intra prediction according to it (see Filippov ¶¶394, 402, describing proposals to the JVET standard). JVET-O2001 represents a draft specification of that video processing standard as conceived by the top minds in video processing at the time of Filippov’s filing. Accordingly, one of ordinary skill in the art would have understood that, using the modes described in the standard (including determining if Intra_Anglular2..Intra_Angular66 is used and applying it as described in JVET-O2001, including a calculation of invangle as described to determine the predicted samples) in combination with those of Filippov would have been beneficial to accomplish video processing according to the most recent/innovative standard in video processing. Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a mechanism for determining if Intra_Anglular2..Intra_Angular66 mode is used and applying it, including by calculating invAngle as described in JVET-O2001 in the coding system of Filippov as taught by JVET-O2001.
With respect to claim 1, claim 1 discloses the elements of claim 12 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 12 also applies to claim 1.
With respect to claim 8, Filippov discloses the invention substantially as claimed. As described above Filippov in view of JVET-O2001 discloses all the elements of independent claim 1. Filippov/JVET-O2001 additionally discloses: 
further comprising:
determining, for a conversion between a third video block of the video and the bitstream of the video, motion vectors of control points for the third video block based on an affine mode, and
performing the conversion based on the motion vectors,
wherein in the affine mode, Log2(cbWidth)-Log2(cbHeight) or Log2(cbHeight)- Log2(cbWidth) is calculated in a derivation process for a second control point motion vector, where cbHeight is a height of the third video block and cbWidth is a width of the third video block (see citations and arguments with respect to claim 12 above and JVET-O2001 Section 8.5.5.6 and equations 8-640 and 8-641 and 6.4.2, describing determining that affine control point motion vectors are used for encoding/decoding, including calculating Log2(cbHeight/cbWidth), which one of ordinary skill in the art at the time of filing would have understood to be mathematically equivalent to Log2(cbHeight) – Log2(cbWidth) (see, e.g., “Math Review: Useful Math for Everyone”, University of Minnesota School of Public Health, accessed at http://www.mclph.umn.edu/mathrefresh/logs3.html#:~:text=1.146%20%E2%89%88%2014-,2.,infinitely%20large%20and%20negative%20power on July 13, 2022 (2004), describing that log(P/Q) = LogP - LogQ), and where cbHeight is a height of the coding block and cbWidth is a width of the coding block). 
At the time of filing, one of ordinary skill would have been familiar with the JVET standard and the modes available for intra prediction according to it (see Filippov ¶¶394, 402, describing proposals to the JVET standard). JVET-O2001 represents a draft specification of that video processing standard as conceived by the top minds in video processing at the time of Filippov’s filing. Accordingly, one of ordinary skill in the art would have understood that, using the modes described in the standard (including determining second control point motion vectors as described in JVET-O2001’s equations 8-640 and 8-641) in combination with those of Filippov would have been beneficial to accomplish video processing according to the most recent/innovative standard in video processing. Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a mechanism for determining an affine CPMV calculation mode and applying it, including by calculating equations 8-640 and 8-641 as described in JVET-O2001 in the coding system of Filippov as taught by JVET-O2001.
With respect to claim 9, Filippov discloses the invention substantially as claimed. As described above Filippov in view of JVET-O2001 discloses all the elements of dependent claim 8. Filippov/JVET-O2001 additionally discloses: 
wherein the second control point motion vector of the affine mode is derived as:
cpMvLXCorner[1][0] = (cpMvLXCorner[0][0] << 7 ) + ( (cpMvLXCorner[2][1] - cpMvLXCorner[0][1]) << (7 + Log2(cb Width) - Log2(cbHeight) ) ) 
cpMvLXCorner[1][1] = (cpMvLXCorner[0][1] << 7) + ( (cpMvLXCorner[2][0] - cpMvLXCorner[0][0]) << (7 + Log2(cbWidth) - Log2(cbHeight) ) ), 
wherein cpMvLXCorner[1][0] indicates a horizontal direction value of the second control point motion vector, cpMvLXCorner[0][0] indicates a horizontal direction value of a first control point motion vector, cpMvLXCorner[2][0] indicates a horizontal direction value of a third control point motion vector, coMvLXCorner[1][1] indicates a vertical direction value of the second control point motion vector, coMvLXCorner[0][1] indicates a vertical direction value of the first control point motion vector, cpMvLXCorner[2][1] indicates a vertical direction value of the third control point motion vector (see citations and arguments with respect to claim 8 above including equations 8-640 and 8-641, describing that the CPMV may be derived as cpMvLXCorner[1][0] = (cpMvLXCorner[0][0] << 7 ) + ( (cpMvLXCorner[2][1] - cpMvLXCorner[0][1]) << (7 + Log2(cbHeight/cbWidth) ) ) and cpMvLXCorner[1][1] = (cpMvLXCorner[0][1] << 7) + ( (cpMvLXCorner[2][0] - cpMvLXCorner[0][0]) << (7 + Log2(cbHeight/cbWidth) ) ), which is mathematically equivalent to cpMvLXCorner[1][0] = (cpMvLXCorner[0][0] << 7 ) + ( (cpMvLXCorner[2][1] - cpMvLXCorner[0][1]) << (7 + Log2(cbWidth) – Log2(cbHeight) ) ) and cpMvLXCorner[1][1] = (cpMvLXCorner[0][1] << 7) + ( (cpMvLXCorner[2][0] - cpMvLXCorner[0][0]) << (7 + Log2(cbWidth) – Log2(cbHeight) ) )). 
The reasons for combining the cited prior art with respect to claims 12 and 8 also apply to claim 9.
With respect to claim 10, Filippov discloses the invention substantially as claimed. As described above Filippov in view of JVET-O2001 discloses all the elements of independent claim 1. Filippov/JVET-O2001 additionally discloses:
wherein the conversion comprises encoding the video into the bitstream (see citations and arguments with respect to claim 12 above and Filippov Figs. 1A, 2, item 20, ¶5, describing that the conversion may be encoding the video into the bitstream). 
The reasons for combining the cited prior art with respect to claim 12 also apply to claim 10.
With respect to claim 11, Filippov discloses the invention substantially as claimed. As described above Filippov in view of JVET-O2001 discloses all the elements of independent claim 1. Filippov/JVET-O2001 additionally discloses:
wherein the conversion comprises decoding the video from the bitstream (see citations and arguments with respect to claim 12 above and Filippov Figs. 1A, 3, item 30, ¶5, describing that the conversion may be decoding the video into the bitstream). 
The reasons for combining the cited prior art with respect to claim 12 also apply to claim 11.
With respect to claim 15, claim 15 discloses the elements of claim 12 in computer-readable medium form rather than apparatus form. Filippov discloses that its invention may be embodied in a non-transitory computer-readable storing medium storing instructions that cause a processor to perform its function (see ¶¶80-81, 83, 165, 168, 307, 944-945). Accordingly, the disclosure recited with respect to claim 12 also applies to claim 15.
With respect to claim 18, claim 18 discloses the elements of claim 12 in computer-readable medium storing a bitstream form rather than apparatus form. Filippov discloses that its invention may be embodied in a non-transitory computer-readable medium storing a bitstream of a video generated by its disclosed method performed by a video processing apparatus (see ¶¶80-81, 83, 165, 168, 307, 355, 944-945). Accordingly, the disclosure recited with respect to claim 12 also applies to claim 18.
Claim Rejections - 35 USC § 103
Claims 2-3, 13-14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Filippov in view of JVET-O2001 and further in view of U.S. Patent Publication No. 2021/0392344 (“Bossen”), which corresponds to a provisional application dated January 2, 2019.
With respect to claim 13, Filippov discloses the invention substantially as claimed. As described above Filippov in view of JVET-O2001 teaches all the elements of independent claim 12.  
As detailed above with respect to claim 12, Filippov discloses that one of the calculations for deriving the parameters is x=Floor(Log2(diff)) and the other is y=Floor(Log2(Abs(diffC)))+1, where diff is a difference between two luma values of a video block and diffC is a difference between two chroma values of a video block (see ¶¶17-18, 557-560). Filippov teaches that these equations are used only when diff is zero (see ¶¶557-560). In other words, Filippov teaches that Abs(diffC) may also represent X wherein X is an absolute value of a difference between two chroma values related to the first video block.
However, Filippov/JVET-O2001 does not explicitly disclose that where X is Abs(diffC), log2(x) should be avoided and 0 used instead, i.e., wherein a Log2(X) operation is avoided for derivation of the parameters in case that X is equal to or less than zero … and for the derivation of the parameters, 0 is used instead of the Log2(X) operation.
However, in the same field of endeavor, Bossen discloses that it was known to, where X is an absolute value of a difference between two chroma values related to the first block, avoid derivation of the parameters by 0 being used instead of the Log2(X) operation in a case that X is equal to zero: 
wherein a Log2(X) operation is avoided for derivation of the parameters in case that X is equal to or less than zero;
wherein X represents an absolute value of a difference between two chroma values related to the first video block, and for the derivation of the parameters, 0 is used instead of the Log2(X) operation (see citations and arguments with respect to claim 12 above and ¶¶355, 361, 362, describing that when evaluating floor(log2(abs(diffC)))+1, where diffC is 0, 0 is used for the parameter instead of the Log2 operation; see also 272-273, 295-296, which make it clear that using 0 instead of the log2(X) operation in other instances an X of log2(X) is 0 was known). 
At the time of filing, one of ordinary skill in the art would have understood that the Log2 operation is undefined/not a real number (and thus would return a computational error) for Log2(0) (see, e.g., “Math Review: Useful Math for Everyone”, University of Minnesota School of Public Health, accessed at http://www.mclph.umn.edu/mathrefresh/logs3.html#:~:text=1.146%20%E2%89%88%2014-,2.,infinitely%20large%20and%20negative%20power on July 13, 2022 (2004)). Accordingly, one of ordinary skill in the art at the time of filing would have been motivated to include an alternative calculation for Filippov’s y=Floor(Log2(Abs(diffC)))+1 when diffC was 0 to avoid the computational error of an undefined number return, such as the alternative calculation presented in Bossen of using 0 instead of Floor(Log2(Abs(diffC)))+1 when diffC is zero. Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include an alternative parameter calculation for CCLM of using 0 instead of Floor(Log2(Abs(diffC)))+1 when diffC is zero in the coding system of Filippov/JVET-O2001 as taught by Bossen.
With respect to claim 14, Filippov discloses the invention substantially as claimed. As described above Filippov in view of JVET-O2001 teaches all the elements of independent claim 12 and Filippov in view of JVET-O2001 and Bossen discloses each and every element of dependent claim 13, the combination of which is incorporated herein. Filippov/JVET-O2001/Bossen additionally discloses:  
wherein a variable y that is used for determining a slope parameter  of the cross-component linear model is evaluated as y = Abs(diffC) > 0 ? Floor( Log2( Abs ( diffC ) ) )+1 : 0 (see citations and arguments with respect to claim 13 above, describing that in the combined system y is evaluated as if diffC is not equal to 0, y =  Floor( Log2( Abs ( diffC ) ) )+1 and that, otherwise (where diffC is 0), y=0, i.e., it is evaluated as “y = Abs(diffC) > 0 ? Floor( Log2( Abs ( diffC ) ) )+1 : 0”; Examiner notes that determining whether something is 0 by determining if its absolute value is greater than zero is well known in the art and one of a finite number of predictable solutions for doing so with a reasonable expectation of success);
The reasons for combining the cited prior art with respect to claim 13 also apply to claim 14.
With respect to claim 2, claim 2 discloses the elements of claim 13 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 13 also applies to claim 2.
With respect to claim 3, claim 3 discloses the elements of claim 14 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 14 also applies to claim 3.
With respect to claim 16, claim 16 discloses the elements of claim 13 in computer-readable medium form rather than apparatus form. Filippov discloses that its invention may be embodied in a non-transitory computer-readable storing medium storing instructions that cause a processor to perform its function (see ¶¶80-81, 83, 165, 168, 307, 944-945). Accordingly, the disclosure recited with respect to claim 13 also applies to claim 16.
With respect to claim 17, claim 17 discloses the elements of claim 14 in computer-readable medium form rather than apparatus form. Filippov discloses that its invention may be embodied in a non-transitory computer-readable storing medium storing instructions that cause a processor to perform its function (see ¶¶80-81, 83, 165, 168, 307, 944-945). Accordingly, the disclosure recited with respect to claim 14 also applies to claim 17.
With respect to claim 19, claim 19 discloses the elements of claim 13 in computer-readable medium storing a bitstream form rather than apparatus form. Filippov discloses that its invention may be embodied in a non-transitory computer-readable medium storing a bitstream of a video generated by its disclosed method performed by a video processing apparatus (see ¶¶80-81, 83, 165, 168, 307, 355, 944-945). Accordingly, the disclosure recited with respect to claim 13 also applies to claim 19.
With respect to claim 20, claim 20 discloses the elements of claim 14 in computer-readable medium storing a bitstream form rather than apparatus form. Filippov discloses that its invention may be embodied in a non-transitory computer-readable medium storing a bitstream of a video generated by its disclosed method performed by a video processing apparatus (see ¶¶80-81, 83, 165, 168, 307, 355, 944-945). Accordingly, the disclosure recited with respect to claim 14 also applies to claim 20.
Claim Rejections - 35 USC § 103
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Filippov in view of JVET-O2001 and further in view of U.S. Patent Publication No. 2003/0138152 (“Fenney”).
With respect to claim 5, Filippov discloses the invention substantially as claimed. As described above Filippov in view of JVET-O2001 discloses all the elements of independent claim 1. 
Filippov/JVET-O2001 does not explicitly disclose wherein the variable invAngle is equal to 0 when the prediction angle is equal to 0.
However, in the same field of endeavor, Fenney discloses that it was known to assume a result of an equation is zero when the denominator is zero: 
wherein the variable invAngle is equal to 0 when the prediction angle is equal to 0 (see ¶144, stating that in the event of a zero denominator, the result is assumed to be zero). 
As detailed above, at the time of filing, one of ordinary skill in the art would have understood that a divide by zero operation is undefined/not a real number (and thus would return a computational anomaly/error) for x/0 (see, e.g., U.S. Patent Publication Nos. 2021/0281852 ¶353, 2017/0048526 ¶39, 2013/0129241 ¶98, 2005/0047506 ¶10, 2003/0138152 ¶144, - all of which take steps to modify a calculation when it would result in a denominator of zero). Accordingly, one of ordinary skill in the art at the time of filing would have been motivated to include an alternative calculation for JVET-O2001’s invAngle = Round(512*32/intraPredAngle) when intraPredAngle was 0 to avoid the computational anomaly/error of an undefined number return, such as the alternative calculation presented in Fenney of using 0 in the event of a zero denominator. Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to known methods to achieve predictable results and/or the simple substitution of one known element for another to obtain predictable results. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include an alternative parameter calculation for invAngle of using 0 instead of invAngle = Round(512*32/intraPredAngle) when intraPredAngle is zero in the coding system of Filippov/JVET-O2001 as taught by Fenney.
With respect to claim 7, Filippov discloses the invention substantially as claimed. As described above Filippov in view of JVET-O2001 discloses all the elements of independent claim 1 and Filippov in view of JVET-O2001 and Fenney discloses all the elements of dependent claim 5, the combination of which is incorporated herein. Filippov/JVET-O2001/Fenney additionally discloses: 
wherein the variable invAngle is calculated as:
invAngle = intraPredAngle == 0? 0 : Round(512*32/intraPredAngle) (see citations and arguments with respect to claims 5 and 12 above, describing that the invention as combined calculates invangle as zero if intrapredangle is zero, and otherwise as Round(512*32/intraPredAngle), i.e., invAngle = intraPredAngle == 0? 0 : Round(512*32/intraPredAngle)). 
The reasons for combining the cited prior art with respect to claims 12 and 5 also apply to claim 7.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481